DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the tensioning member extends between a lower portion of the crane housing and the curved extension guide” (see claim 3, page 10 lines 27-28 of the written specification disclose the tensioning member extending between the upper portion 115 of the crane housing 103 and the curved extension guide 110), “wherein the tensioning member extends between a central portion of the crane housing and the curved extension guide” (claim 4),  “wherein the tensioning member extends between a lower portion of the crane housing and the curved extension guide” (see claim 10), and “wherein the tensioning member extends between a central portion of the crane housing and the curved extension guide” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant's election with traverse of Species II (directed to figures 2-5) in the reply filed on December 14, 2020 is acknowledged.  The traversal is on the ground(s) of the following:  

“Applicant respectfully traverses the election of species requirement on the ground that the subject matter in the listed species is sufficiently related such that a search for the subject matter of any one of these species would encompass a search for the subject matter of the remaining species. Accordingly, there would be no need to search in separate fields, and thus examining all of the species would not be burdensome on the Examiner. See MPEP 803, 808, and 808.02.”

“In particular, according to MPEP § 803, if the search and examination of an entire application can be made without a serious burden, the Examiner must examine it on the merits, even though it includes claims to independent or distinct inventions. Since the present application includes a reasonable number of species, it is respectfully submitted that it should be no undue burden on the Examiner to consider all Species in the single application.”

See page 1 lines 5-14.

This is not found persuasive for the following reasons:  

Because the different extension guides 10, 110 and 210 and/or the different vang 120 configurations in the different species would require different search queries and a different field of search.  For example, a search query for a Vang (disclosed in Species II, but not Species I and III) would require text searching for lifting devices with Vangs.  Further, since a Vang is claimed in claims 2 & 8, and a structure associated with boats, the search (compared to the search for Species I and III) is different because of the need to search ship mounted cranes.  In addition, as prior art with a rounded extension guide (Species I) and a polygon extension guide (Species III) would be different than prior art for Species II (a curved extension guide), 

The requirement is still deemed proper and is therefore made FINAL.

As elected Species II encompasses all of claims 1-20, there are no currently withdrawn claims.  Applicants timely traversed the restriction (election) requirement in the reply filed on December 14, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, “the curved extension guide” (lines 2-3) lacks antecedent basis.
Regarding claim 4, “the curved extension guide” (lines 2-3) lacks antecedent basis.
Regarding claim 5, “the upper portion” (line 2) lacks antecedent basis.
Further regarding claim 5, “the curved extension guide” (lines 2-3) lacks antecedent basis.
Regarding claim 9, “the curved extension guide” (line 28) lacks antecedent basis.
Further regarding claim 9, this claims the following:

“a hoist assembly, comprising a hoist winch and a hoisting cable, extending from the hoist winch via sheaves provided at a lower part of the crane housing and over sheaves provided at the tip of the jib to a load suspension device” (see lines 13-15).


For this office action, the hoisting cable will be considered the claimed structure extending from the hoisting winch.

Regarding claim 10, “the curved extension guide” (lines 2-3) lacks antecedent basis.
Regarding claim 11, “the curved extension guide” (lines 2-3) lacks antecedent basis.
Regarding claim 12, “the upper portion” (line 2) lacks antecedent basis.
Further regarding claim 12, “the curved extension guide” (lines 2-3) lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-7, 9, 14-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suverkrop (US Patent 3,685,668).
Regarding claim 1, Suverkrop discloses a convertible level luffing crane comprising:



a pedestal (1, see figure 1) and a crane housing (3) being rotational relative to the pedestal about a vertical rotation axis (see figure 1);

a main boom (8, see figure 1) comprising an inner end (considered end of 8 next to housing 3, as shown in figure 1) and an outer end (considered end of 8 next to jib 19, as shown in figure 1), the inner end of which is connected pivotably about a first horizontal pivot axis (see figure 1) to the crane housing; a luffing assembly (15, 16, 17, 18, and 10) configured to position the main boom;

a jib (19) comprising an inner end (considered the end connected to main boom 8, as shown in figure 1) and a tip (considered the end with sheave 38, as shown in figure 1) opposite the inner end of the jib, the inner end of the jib being connected pivotably about a second horizontal pivot axis (see figure 1) to the outer end of the main boom;

a guide structure (20, see figure 1) mounted to the jib and pivotable together with the jib about the second pivot axis (see figure 1), the guide structure comprising:

a first spoke (considered the spoke of 20 closest to part 10, as shown in figure 1) including a reflex angle (see angle between the spoke 20 closest to part 10 and jib 8) with the jib, the first spoke having a distal end (see figure 1) extending towards an entry point (see figure 1) of the guide structure; 

a second intermediate spoke (considered the spoke between shaft 9 and apex 24, as shown in figure 1); and



a connecting beam (22, see figure 1) between the connection point of the guide structure and the tip of the jib (see figure 1);

a jib pivoting winch (at least one of winches 30 and/or 31, see column 2 lines 50-59) configured to pivot the jib; and

a tensioning member (27, some of sheaves 28, 29, 26, 25, and 23, see figure 1 and column 2 lines 50-59) extending from the jib pivoting winch to the connection point of the guide structure (see figure 1),

wherein the jib is pivotable at least between a folded position (see dashed lines of main boom and jib in figure 1) and an extended position (see solid lines of main boom and jib, in figure 1),

wherein in the folded position the jib is folded back towards the main boom (see dashed lines of main boom and jib in figure 1), and the tensioning member is guided by the guide structure from the entry point to the connection point (see dashed lines in figure 1), and

wherein in the extended position the tip of the jib extends mainly forward from the main boom (see solid lines of main boom and jib, in figure 1), and the tensioning member is guided over part of the guide structure to the connection point of the guide structure (see solid lines in figure 1), such that the entry point of the guide structure is a free end which has pivoted to a front side of the main boom opposite the connection point of the guide structure (see figure 1).

Regarding claim 3, Suverkrop further shows wherein the tensioning member extends between a lower portion of the crane housing (the lower portion considered the portion of the lower half of the crane housing, see figure 1) and the curved extension guide (see figure 1).
Regarding claim 4, Suverkrop further shows wherein the tensioning member extends between a central portion (the central portion considered the portion of the crane housing above the lowest extent of sheave 28 and below the uppermost extent of drum 30, see figures 1 and 3) of the crane housing and the curved extension guide (see figure 1).

Regarding claim 5, Suverkrop further shows wherein the tensioning member extends between the upper portion of the crane housing (the upper portion considered the portion of the crane housing above the lowermost extent of sheave 28, see figures 1 and 3) and the curved extension guide (see figure 1).
Regarding claim 6, Suverkrop further shows wherein the tensioning member comprises a first portion (23 and/or 25) being guided by the guide structure (see figure 1) and a second portion (27, 28, and 29) of the which the length may be varied by the jib pivoting winch (see figure 1).
Regarding claim 7, Suverkrop further shows a hoist assembly (36 and 37, see figures 1 and 3), comprising a hoist winch (36) and a hoisting cable (37), extending from the winch via sheaves (at least one of sheaves 28, 34, and 38, also see column 3 lines 1-12, and figures 1 and 3) over the tip of the jib to a load suspension device (39).

Regarding claim 9, Suverkrop discloses a convertible level luffing crane comprising:

A marine knuckle boom crane (see figures 1-6, especially figure 1) comprising:

a pedestal (1, see figure 1) and a crane housing (3) being rotational relative to the pedestal about a vertical rotation axis (see figure 1);

a main boom (8, see figure 1) comprising an inner end (considered end of 8 next to housing 3, as shown in figure 1) and an outer end (considered end of 8 next to jib 19, as shown in figure 1), the inner end of part of the crane housing (see figure 1); and

a luffing assembly (15, 16, 17, 18, and 10) configured to position the main boom, the luffing assembly comprising a luffing cable (18) extending from an upper part of the crane housing (see figure 1) to the tip of the main boom (as the direction of extension of the luffing cable is toward the tip of the main boom);

a jib (19) comprising an inner end (considered the end connected to main boom 8, as shown in figure 1) and a tip (considered the end with sheave 38, as shown in figure 1) opposite the inner end of the jib, the inner end of the jib being connected pivotably about a second horizontal pivot axis (see figure 1) to the outer end of the main boom;

a hoist assembly (36 and 37, see figures 1 and 3), comprising a hoist winch (36) and a hoisting cable (37), extending from the hoist winch via sheaves (at least one of sheaves 28, see figure 3 and column 3 lines 1-12) provided at a lower part of the crane housing (see figure 1) and over sheaves (38 and/or 39) provided at a tip of the jib to a load suspension device (39, see figure 1);

a guide structure (20, see figure 1) mounted to the jib and pivotable together with the jib about the second pivot axis (see figure 1), the guide structure comprising:

a first spoke (considered the spoke of 20 closest to part 10, as shown in figure 1) including a reflex angle (see angle between the spoke 20 closest to part 10 and jib 8) with the jib, the first spoke having a distal end (see figure 1) extending towards an entry point (see figure 1) of the guide structure; 

a second intermediate spoke (considered the spoke between shaft 9 and apex 24, as shown in figure 1); and



a connecting beam (22, see figure 1) between the connection point of the guide structure and the tip of the jib (see figure 1);

a jib pivoting winch (at least one of winches 30 and/or 31, see column 2 lines 50-59) configured to pivot the jib; and

a tensioning member (27, some of sheaves 28, 29, 26, 25, and 23, see figure 1 and column 2 lines 50-59) extending from the jib pivoting winch, via a central part of the crane housing (the part considered the part of the crane housing above the lowest extent of sheave 28 and below the uppermost extent of drum 30, see figures 1 and 3) and the curved extension guide, to the connection point (see figure 1) of the guide structure, such that the tensioning member does not cross the hoisting cable (37, also see cable inside of boom 8 in figure 1) but does cross the luffing cable (18, see dashed lines in figure 1),

wherein the jib is pivotable at least between a folded position (see dashed lines of main boom and jib in figure 1) and an extended position (see solid lines of main boom and jib, in figure 1),

wherein in the folded position the jib is folded back towards the main boom (see dashed lines of main boom and jib in figure 1), and the tensioning member is guided by the guide structure from the entry point to the connection point (see dashed lines in figure 1), and

wherein in the extended position the tip of the jib extends mainly forward from the main boom (see solid lines of main boom and jib, in figure 1), and the tensioning member is guided over part of the guide structure (see solid lines in figure 1) to the connection point of the guide structure (see figure 1).

Regarding claim 14, Suverkrop further shows wherein the tensioning member comprises a first portion (23 and/or 25) being guided by the guide structure (see figure 1) and a second portion (27, 28, and 29) of the which the length may be varied by the jib pivoting winch (see figure 1).
Regarding claim 15, Suverkrop further shows wherein the tensioning member comprises a first portion (23 and/or 25) being guided by the guide structure (see figure 1) and a second portion (27, 28, and 29) of the which the length may be varied by the jib pivoting winch (see figure 1).
Regarding claim 16, Suverkrop further shows wherein the tensioning member comprises a first portion (23 and/or 25) being guided by the guide structure (see figure 1) and a second portion (27, 28, and 29) of the which the length may be varied by the jib pivoting winch (see figure 1).
Regarding claim 18, Suverkrop further shows a hoist assembly (36 and 37, see figures 1 and 3), comprising a hoist winch (36) and a hoisting cable (37), extending from the winch via sheaves (at least one of sheaves 28, 34, and 38, also see column 3 lines 1-12, and figures 1 and 3) over the tip of the jib to a load suspension device (39).
Regarding claim 19, Suverkrop further shows a hoist assembly (36 and 37, see figures 1 and 3), comprising a hoist winch (36) and a hoisting cable (37), extending from the winch via sheaves (at least one of sheaves 28, 34, and 38, also see column 3 lines 1-12, and figures 1 and 3) over the tip of the jib to a load suspension device (39).
Regarding claim 20, Suverkrop further shows a hoist assembly (36 and 37, see figures 1 and 3), comprising a hoist winch (36) and a hoisting cable (37), extending from the winch via sheaves (at least one of sheaves 28, 34, and 38, also see column 3 lines 1-12, and figures 1 and 3) over the tip of the jib to a load suspension device (39).

Allowable Subject Matter
Claim 8 is allowed.
Claims 2, 13 and 17 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Suverkrop (US Patent 3,685,668) is considered the closest prior art to the claimed invention of dependent claim 2 and independent claim 8.

Regarding claim 2:
Suverkrop does not disclose nor would be obvious to the limitation of “wherein a vang is provided between the main boom and the jib to position and/or fixate the position of the jib with respect to the main boom.”, in conjunction with the limitations of independent claim 1.

Regarding claim 8:
Suverkrop does not disclose nor would be obvious to the limitation of “wherein a vang is provided between the main boom and the jib to position and/or fixate the position of the jib with respect to the main boom.” (see lines 23-24), in conjunction with the remaining limitations of the independent claim.

	Claims 13 and 17 dependent on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654